Citation Nr: 1610618	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-14 412	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1989 to August 1990, and certified active duty from May 1991 to December 2001.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which determined that new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder, to include PTSD; however the RO continued the denial of that claim.  He perfected a timely appeal to that decision.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified in video conference hearing in September 2015 before a Veterans Law Judge (VLJ) who is unavailable to participate in this decision.   A transcript of that hearing has been associated with the claims file.  The law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In August 2015, the Veteran submitted a June 2001 accident report, which was not previously considered by the Agency of Original Jurisdiction (AOJ).  The Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested AOJ consideration of the newly submitted evidence.  Thus, a waiver of review is not necessary and the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; new and material evidence was not received within a year of that decision.  

2.  Evidence received since the September 2008 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  

3.  An acquired psychiatric disorder, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2015).

2.  The evidence received since the final September 2008 rating decision is new and material; therefore, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, is not related to any incident of service to include due to a confirmed stressor.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's September 2012 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio, 16 Vet. App. 183; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  That notice letter details the type of evidence necessary to both reopen a claim for service connection and substantiate a reopened claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard, 4 Vet. App. 384.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2015 hearing before a VLJ.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

I.  New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id.

In a September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not submit a notice of disagreement within one year of that decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c); cf. 38 C.F.R. § 3.156(b) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

The evidence of record at the time of the September 2008 RO decision includes: service treatment records, personnel records, and VA treatment records through October 2003. 

Since the September 2008 rating decision, newly submitted evidence includes a December 2010 private treatment record, which provided diagnoses of depression and anxiety disorder.  This additional evidence was not available in 2008 and is new.  It is material because it verifies an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet App. 341 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. 

App. 283(1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995) and Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case. 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends several in-service stressors cause his psychiatric disorder.  In an April 2014 statement in support of his claim of service connection for PTSD, the Veteran claimed that he witnessed a fellow soldier get pinned between two five-ton vehicles.  The Veteran stated that he carried the soldier away to safety and evaluated him.  Most recently, in the September 2015 hearing before a VLJ, the Veteran testified that his mental health condition related to two in-service stressors.   He reiterated that his stress related to the observance of a fellow soldier being pinned between two vehicles.  In addition, he testified that sexual harassment allegations and the resulting punishment also contributed to his mental conditions.  The Veteran testified that he received undesirable tasking assignments, which he stated was not reflected in his military personnel records.  

Turning to the evidence of record, the Veteran's service treatment records reflect no treatment for psychological issues.  The Veteran's August 1989 induction examination report indicated a normal psychiatric evaluation.  In an August 1989 service treatment record, the Veteran denied receiving any treatment for a mental condition.  A June 2001 redacted accident report submitted by the Veteran indicated that a soldier was pinned between two trucks.  An October 2001 report of medical history shows that the Veteran reported having depression or excessive worry related to job-related stress, deaths in his family, and separation anxieties.  The physician concluded that the Veteran had a normal psychiatric evaluation in the separation examination report.
September 2003 and October 2003 VA treatment records showed no treatments for psychological issues.  The September 2003 VA treatment record further indicated that the Veteran stated that he has been healthy since he was an adult and was doing quite well with no acute medical issues at that time.

The Veteran filed his claim of service connection for an acquired psychiatric disorder, to include PTSD in March 2008.  In his application, the Veteran claimed that his PTSD and depression symptoms stemmed from his involvement in fatal accidents, burial detail assignments, flag detail, and friends and family passing away from service duty.   

December 2010 private treatment records showed the Veteran complained of anxiety, depression, and sleep difficulties.  That record also noted that the Veteran expressed feeling overwhelmed and depressed due to many issues, including estranged children, his living situation, and job worries.  The physician provided diagnoses of anxiety disorder, depression, and sleep disorder.   

A July 2011 VA treatment record indicated that the Veteran showed a positive screen for PTSD.  As part of his PTSD screen, the Veteran expressed that he experienced several traumatic events including involvement in a car accident, which he claimed resulted in multiple deaths with the exception of an unnamed individual.  The Veteran claimed that that individual was in an induced coma, and he drove the individual's mother and sister to the hospital daily to see the individual.  The Veteran provided other stressors, including his observance of people getting hurt in training and that he saw the faces of recently passed military members while deployed.  He, again, claimed that he witnessed a fellow soldier get smashed between two cars while working on a vehicle.  Finally, he also stated that he was accused of sexually assaulting his past girlfriends, which resulted in punishments including parole and no promotions.  

In the July 2011 VA treatment record, the Veteran provided that his recent stressors resulted from unemployment, mood, finances, finding a way to go to school, bad debt and credit, strained relationship with his sibling and daughter, and girlfriend's permanence.  The Veteran also expressed anxiety related to generalized worries about "something bad" occurring.

An October 2012 lay statement from the Veteran's mother stated that the Veteran had changed after serving in the military.  She stated that the Veteran exhibited depression, angry outbursts, and nightmares.  An October 2012 statement from a past friend and employer indicated that the Veteran had emotional outbursts while working for him on construction jobs, including arguing with coworkers and crying.  

In the October 2012 VA examination, the Veteran reiterated the stressors that he mentioned in the July 2011 VA treatment record, including his involvement in a car accident between January 1995 and April 1996, memories of observing a fellow soldier get crushed between two vehicles, accusations of sexual assault, and his divorce from his wife.  He also stated that his experience in a funeral detail was also a stressor.  

The October 2012 VA examiner explained that the Veteran's self-report should not be taken at face value as there is little doubt that he over-endorses symptoms based on a failed test of malingering.  The examiner considered the Veteran's purported stressors and concluded that his claim that he had seen a comrade get crushed between two vehicles was the only stressor that might meet the DSM criteria for traumatic exposure.  Nevertheless, the examiner opined that the Veteran's self-reported symptoms of periodic nightmares with associated sleep disturbances and triggering of memories at times did not meet the criteria for PTSD diagnosis or any other mental health disorder.  

In the October 2012 VA examination, the examiner explained that the onset of the Veteran's depressive symptoms appeared to have started prior to his military service based on the Veteran's self-report.  The Veteran reported depressive perseveration during his military service, including his divorce from his wife and accusations that he sexually assaulted two past girlfriends during military service.  The examiner concluded that based on validity concerns and the observation that his primary complaints related to recent stressors, including ongoing separation from his children, unemployment, poor interpersonal relationships, homelessness, and feeling like a failure, it was considered less likely as not that experiences during military service account for current symptoms or reflect a permanent exacerbation of pre-existing depressive difficulties.  The examiner further opined that it remained in the realm of possibility that military stressors exacerbated depressive symptoms, but this possibility was considered less likely than not due to lack of consistent and reliable data to support such a contention.  

In regards to the Veteran's anxiety disorder, the Veteran expressed anxiety about his and his children's safety secondary to news of robberies and car accidents in the October 2012 VA examination.  The examiner concluded that no reliable evidence existed to conclude that his military experiences caused his anxiety disorder symptoms exacerbated any pre-military difficulties.  Thus, the examiner opined that the Veteran's anxiety disorder symptoms were less likely as not related to military experiences.  

In rendering his opinions, the examiner indicated that he reviewed the Veteran's service treatment records and post-service treatment records, including the Veteran's October 200[1] medical history report that indicated that the Veteran reported stress at work and or home, family problems, and symptoms of anxiety and depression.  The Board notes that the examiner referenced an October 9, 2000 questionnaire report, but it appears that the examiner transcribed the incorrect year.  The Veteran dated the medical history report October 9, 2001, and the VA examiner repeated the contents in the October 2001 report, specifically that the Veteran reported symptoms of depression and anxiety related to job stress, and family and home problems.  Thus, it is apparent that the VA examiner was actually referring to the October 2001 report of medical history. 

Regarding direct service connection, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.

Although the July 2011 VA treatment records indicated a positive PTSD screen, no diagnosis of PTSD has ever been assigned.  As discussed above, the October 2012 VA examiner considered the Veteran's contentions and results of psychological testing as well as the available medical evidence-including his positive PTSD screen in July 2011, and service treatment records-in specifically concluding that the Veteran did not meet the criteria for a PTSD diagnosis.  In so concluding, the examiner found that results from the Veteran's psychiatric testing and his reported symptoms of periodic nightmares with associated sleep disturbances and triggered memories at times would not qualify him for a diagnosis of PTSD or any other mental health condition.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise.  There is no evidence in the record to contradict this finding; despite the Veteran's having returned a positive PTSD screen in July 2011, no diagnosis of PTSD has ever been assigned, by private or VA treatment providers.  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing PTSD, or any other psychiatric disorder, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Moreover, as discussed, the VA examiner did not diagnose PTSD.  The Board accepts the opinion of the VA examiner that the Veteran does not experience PTSD as being the most probative medical evidence on the subject.  The VA examiner's opinion is based on a review of all historical records, a thorough examination, and the report contains a detailed rationale for the examiner's conclusion that the Veteran does not have PTSD. The Board finds compelling, as noted above, the fact that this opinion is not contradicted by any medical evidence of record.  As such, the claim for service connection for PTSD must fail for this reason, and the Board need not assess the credibility of the Veteran's purported stressors.  

The Veteran's descriptions of stressors are not entirely consistent with the overall record.  The Board notes that in contrast to the Veteran's purported stressor that he was not promoted as a result of sexual harassment allegations, the record shows that the Veteran consistently received promotions based on positive NCO evaluations.  A May 1999 NCO evaluation report provided a recommendation for promotion and stated that the Veteran displayed strong moral character and made sound judgment towards soldiers and equipment.  A May 2000 NCO evaluation report recommended promotion and indicated that the Veteran always did the right thing, did not compromise integrity, and was a leader by example.  A June 2001 NCO evaluation report also recommended promotion and commented on his dedication to the unit and mission of the National Training Center.  A December 2001 evaluation report indicated the same and recommended the Veteran's promotion.  In addition, the Veteran's DD-214 shows he was awarded several medals reflecting positive performance, including good conduct medals (3rd award), achievement medals (3rd award), and a commendation medal.  Furthermore, the Veteran's DD-214 showed an honorable discharge, reflective of positive service.  

The Board additionally notes that an August 1995 service treatment record showed the Veteran received treatment in Germany for injuries related to a car accident.  The Veteran complained of neck, back, ankle pain, blurred vision, and headache.  The record also noted that the Veteran stated that he broadsided a truck while going 140 kph several days before the doctor visit, but there is no mention of any deaths related to the accident.  The Veteran's description that he broadsided a truck is not consistent with his previous contentions that he was involved in a serious fatal car accident that resulted in multiple deaths and left one man in an induced coma.

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, the Veteran reported having depression or excessive worry in his October 2001 separation report of medical history, however, the separation examination showed no psychiatric abnormality or diagnosis.  Further, the October 2012 VA examiner observed this notation and found no link between any current disability and military service.  

The Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current depression and anxiety disorders.  Here, the medical opinion submitted by the October 2012 VA examiner specifically addressed the question but did not attribute the Veteran's current depression or anxiety disorders to military service.  In so finding, the 

examiner considered the positive PTSD screen, the Veteran's contentions, and his complete medical history.  The examiner based his conclusion on validity concerns regarding the Veteran's self-report and the observation that the Veteran's primary complaints for depression related to recent stressors, including ongoing separation from children, unemployment, poor interpersonal relationships, homelessness, and feeling like a failure.  In addition, the examiner concluded that the Veteran's anxiety disorder was not related to his military service because of the lack of reliable evidence to conclude otherwise.  The October 2012 VA examiner provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  The Board, therefore, gives significant weight to this opinion.  

The Veteran has contended on his own behalf that he has an acquired psychiatric disorder that is related to his service.  The Board has considered the Veteran's contention that a relationship exists between his psychiatric disorder and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington, 19 Vet. App. 362.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that psychiatric symptoms in service may have been manifestations of a chronic psychiatric disability as argued by the Veteran has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and his psychiatric disorder.  In contrast, the VA examiner, who is a mental health professional, took into consideration all the relevant facts in providing his opinions, to include the Veteran's reported in-service stressors and the current nature of his psychiatric disorder.  Importantly, the Board notes that this opinion is not contradicted by any other medical evidence of record.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Given that there is no current PTSD diagnosis or a nexus to service for the additionally diagnosed psychiatric disorders, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for an acquired psychiatric disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran is currently in receipt of an initial noncompensable rating of 10 percent for bilateral pes planus, effective April 11, 2012.

During the hearing, the Veteran indicated that his bilateral foot disability has worsened since the October 2012 VA exam. 

In light of the Veteran's statements during his personal hearing indicating a potentially worsening symptomatology of his service-connected bilateral pes planus since his October 2012 VA examination, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability). 

In addition, it is unclear whether the Veteran continues to receive VA treatment, thus on remand, treatment records from February 2014 to the present should be obtained and associated with the record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record, the Veteran's updated VA treatment from February 2014 to the present time. 

2.  Then, once these records have been obtained, schedule the Veteran for a VA podiatry examination to evaluate the current severity of symptoms associated with his bilateral pes planus.  The examiner should review the claims file, including any relevant records in Virtual VA and VBMS. 

The examiner should report whether pes planus is manifested by: objective evidence of marked deformity; pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; symptoms not improved by orthopedic shoes or appliances.  The examiner should also comment on whether pes planus and other service-connected disabilities would prevent gainful employment for which the Veteran would otherwise be qualified.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


